IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: I.B.B., A MINOR      : No. 203 EAL 2016
                                         :
                                         :
PETITION OF: F.R., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN THE INTEREST OF: F.I.R., JR., A       : No. 204 EAL 2016
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
APPEAL OF: F.R., FATHER                  : the Order of the Superior Court

IN THE INTEREST OF: B.M.B., A MINOR      : No. 205 EAL 2016
                                         :
                                         :
APPEAL OF: F.R., FATHER                  : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN THE INTEREST OF: C.D.B., A MINOR      : No. 206 EAL 2016
                                         :
                                         :
APPEAL OF: F.R., FATHER                  : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN THE INTEREST OF: C.K.R., A MINOR      : No. 207 EAL 2016
                                         :
                                         :
APPEAL OF: F.R., FATHER                  : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.